DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/656,197 and in response to a Request for Continued Examination filed 06/29/2022.
Claims 1-16 and 18-20 are previously pending, of those claims, claims 1-3 and 11-13 have been amended, and claims 4 and 15 has been canceled.  All amendments have been entered.  Claims 1-3, 5-14, 16, and 18-20 are currently pending and have been fully considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATECKI (US 2018/0337374 A1) in view of ROUILLARD (US 6,146,778).
With respect to claim 1.  MATECKI teaches a vehicle battery tray or structure 10 which may be provided for supporting and protecting batteries such as battery packs or modules for an electric vehicle (paragraph 0024).  The battery modules 14 may be arranged to allow for associated components such as coolant lines to be arranged and protected within the battery tray 10 (paragraph 0025).  The battery tray 10 may include a support structure 20 that has a floor 22 and perimeter wall 24 that extends at least partially around the peripheral portion of the floor 22 to border a battery containment area 26 (paragraph 0026).  The battery support structure 20 may provide structural features or components to absorb or direct impact forces away from or around the battery modules 14 (paragraph 0026).  The battery tray may also include cross members 28 that couple at opposing sides of the battery support structure (paragraph 0026).  The cross member 28 may each extend laterally in parallel alignment with each other and at a longitudinal spacing from each other that is configured to divide the battery containment area into areas that may contain at least one battery module 14 (paragraph 0026).  The cross member 28 integrally protrude upwards from the floor 22 as an integral piece with the floor 22 (paragraph 0026).  
The tray 10 is taken to be the claimed module housing, and the cell stacks, being the battery modules 14 are located in the battery containment area 26 (paragraphs 0025-0026).  The cross member 28 then are taken to be the claimed separation wall (paragraph 0026).  The module housing includes a bottom surface 22 and a perimeter wall 24 (paragraph 0026).  There are then at least outer cross members 28 that are taken to be the claimed end walls (see Figure 3).  As seen in Figures 3 and 4 these elements are integrally formed.  
MATECKI teaches a cell stack comprising a plurality of unit cells aligned in a first direction (paragraph 0033).  MATECKI does not explicitly teach an insulating member around the plurality of unit cells.
ROUILLARD teaches an improved electrochemical energy storage device (abstract).  Figure 6 shows an exploded view of a power generating module 100 that includes an inner shell 101 which contains a stack 105 of electrochemical cells 121 (column 7 lines 54-60).  The stack of electrochemical cells are segregated into six cell packs, all of which are banded together (column 7 lines 62-67).  The inner shell 101 may be fabricated from aluminum (column 8 lines 17-19).  The interior sides of the aluminum shell 101 includes an anodized coating (column 8 lines 17-20).  The anodized surfaces of the inner shell 101 provides electrical insulation between adjacent cells, yet provides for the efficient transfer of heat generated form the cells 121 (column 8 lines 20-24).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the inner shell 101 of ROUILLARD to surround the battery modules of MATECKI, as ROUILLARD teaches the benefits of the shell to serve as a heat sink which provides for efficient transfer of heat generated by the cells while still providing electrical insulation between the cells (column 8 lines 17-24).  
With respect to claim 2.  MATECKI teaches the cross members 28 divide the battery containment area into areas that include the battery modules (paragraph 0026).  Further as seen in Figure 3 there are at least first and second receiving parts are on opposite sides of the separation walls 28 in a direction perpendicular to the stacking direction (see Figures 3-3A).  The receiving parts then are in contact with the side surfaces of the cell stack (see Figure 3A).  
With respect to claim 3.  MATECKI teaches the end walls as seen in Figure 3 and discussed above.  The end walls then engage in the sides of the cell stack as seen in Figure 7.  
With respect to claim 5.  MATECKI teaches at least one impact absorbing space formed in a direction parallel to the first direction to form an impact absorbing space between the end wall and the outer wall (see Figure 3).  MATECKI therefore does not explicitly teach the impact absorbing space is formed in the stacking direction of the cells.  However, moving the orientation direction of the battery module would be a mere rearrangement of parts and would have been obvious at the time the invention as filed (see MPEP 2144.04(VI)C).  

    PNG
    media_image1.png
    481
    697
    media_image1.png
    Greyscale


With respect to claim 6.  MATECKI teaches as seen in Figure 3 a plurality of receiving parts, and at least a second impact absorbing space as seen above in the annotated Figure 3.  As noted above, MATECKI does not teach the impact absorbing sections separated along the stacking direction of the cells.  However, moving the orientation direction of the battery module would be a mere rearrangement of parts and would have been obvious at the time the invention as filed (see MPEP 2144.04(VI)C).
With respect to claim 9.  MATECKI teaches module fasteners 38 that connect to adjacent modules (paragraph 0028 and Figure 4).  
With respect to claim 10.  MATECKI teaches the fasteners are coupled to the first and second walls of the module housing in the second direction (Figure 4).  

Claims 7-8, 11-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATECKI (US 2018/0337374 A1) in view of ROUILLARD (US 6,146,778) as applied to claim 1 above, and further in view of HIRSCHBECK (WO 2018/105981 A1).
Claim 7 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of MATECKI and ROUILLARD, and claim 8 is dependent upon claim 7.  MATECKI does not explicitly teach the module housing comprises a cooling channel located below a bottom surface of the module housing.  
HIRSCHBECK teaches a removable battery component carrier for accommodating a battery submodule comprising a plurality of cells (abstract).  The removable battery carrier comprises a bottom plate 32 and a pair of side walls 31 extending upward from the bottom plate (abstract).  The battery system includes a carrier frame accommodating a plurality of removable battery component carriers, and is separately detachable from the carrier frame (abstract).  HIRSCHBECK teaches cooling channels 321 formed in the bottom plate 32 (paragraph 46).  The bottom plate and the side walls are formed as a single piece (paragraph 45).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the side and bottom for the battery module of MATECKI with that of HIRSCHBECK as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  In the present case MATECKI explicitly notes that cooling systems may be included in the tray (paragraph 0004) and then HIRSCHBECK teaches such features.  
With respect to claims 11, 14, and 18.  The rejection of claims 1 and 5 above in view of MATECKI and ROUILLARD, and of claim 7-8 above in view of MATECKI, ROUILLARD and HIRSCHBECK is repeated here.  
With respect to claim 12.  MATECKI teaches the cross members 28 divide the battery containment area into areas that include the battery modules (paragraph 0026).  Further as seen in Figure 3 there are at least first and second receiving parts are on opposite sides of the separation walls 28 in a direction perpendicular to the stacking direction (see Figures 3-3A).  The receiving parts then are in contact with the side surfaces of the cell stack (see Figure 3A).  
With respect to claim 13.  MATECKI teaches the end walls as seen in Figure 3 and discussed above.  The end walls then engage in the sides of the cell stack as seen in Figure 7.  
With respect to claim 16.  MATECKI teaches as seen in Figure 3 a plurality of receiving parts, and at least a second impact absorbing space as seen above in the annotated Figure 3.  As noted above, MATECKI does not teach the impact absorbing sections separated along the stacking direction of the cells.  However, moving the orientation direction of the battery module would be a mere rearrangement of parts and would have been obvious at the time the invention as filed (see MPEP 2144.04(VI)C).
With respect to claim 19.  MATECKI teaches module fasteners 38 that connect to adjacent modules (paragraph 0028 and Figure 4).  
With respect to claim 20.  MATECKI teaches the fasteners are coupled to the first and second walls of the module housing in the second direction (Figure 4).    

Response to Arguments
Applicant’s arguments, see pages 7-10 of Applicant Arguments/Remarks, filed 06/29/2022, with respect to the rejection(s) of claim(s) 1-3, 5-6, and 9-10 under 35 U.S.C. 103 in view of STOJANOVIC and ROUILLARD have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MATECKI (US 2018/0337374 A1) in view of ROUILLARD (US 6,146,778).
On page 9 of Applicant Arguments/Remarks Applicant argues that neither STOJANOVIC nor ROUILLARD explicitly teaches the claim limitation “the bottom surface, the outer wall, the end walls, and the separation wall are integrally formed”.  In addition on page 10 of Applicant Arguments/Remarks Applicant argues that HIRSCHBECK does not teach the separation wall further being integrally formed.  IN contrast Applicant argues that HIRSCHBECK teaches only the bttom plate and side walls being formed integrally.  These arguments are persuasive.  However, new grounds of rejection are made in view of MATECKI.
MATECKI as seen in Figure 3 as an example, the bottom surface, outer wall, end walls, and separation wall are integrally formed.  

Applicant’s arguments, see pages 11-14 of Applicant Arguments/Remarks, filed 06/29/2022, with respect to the rejection(s) of claim(s) 11-13 and 18 in view of PARK and ROUILLARD under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MATECKI, ROUILLARD, and HIRSCHBECK.
Applicant argues that none of PARK, ROUILLARD, or ZHANG teaches the first impact absorbing space between the end wall and the outer wall.  ON page 13 Applicant argues in ZHANG the vertical collision energy absorbing grooves are on the outer side wall of a battery shell.  In contrast Applicant argues that the impact absorbing space is between the end wall and the outer wall.  This argument is persuasive, however new grounds of rejection are made in view of at least MATECKI.  
MATECKI teaches as seen in modified Figure 3, impact absorbing space formed between an end wall and an outer wall. 

    PNG
    media_image1.png
    481
    697
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHOI (US 2012/0103714 A1) - CHOI teaches a battery pack housing for an electric vehicle which comprises a lower housing formed of a fiber reinforced plastic composite material (paragraph 0013).  Peripheral components such as structure reinforcing cross member, side members, and mounting brackets are formed integrally with the lower housing (paragraph 0014).  The lower housing 200 is formed of fiber reinforced plastic composite material (paragraph 0041).  The lower housing is composed of the fiber reinforced plastic composite material having a dual laminated structure (paragraph 0043).  A projection 213 projects from the bottom surface of the battery pack mounting portion 217 on the upper plate of the lower housing (paragraph 0046).  An impact absorbing member 218 may be formed in the cross section area to improve impact energy absorbing performance of the lower housing (paragraph 0049).  At least one reinforcing rib 211 may be either partially or entirely formed on the upper plate and lower plate to increase the stiffness (paragraph 0051).  Peripheral components such as a structure reinforcing cross member, side member and mounting bracket may be provided around the lower housing (paragraph 0052).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722